Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-21-00118-CV

                          Steven L. BRUINGTON and Nancy R. Bruington,
                                          Appellants

                                                  v.

 LAKE MCQUEENEY WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1,
  Robert L. Worth, Jr., David Doughtie, John Ewald, Lindsey Gillum, and Paul A. Mueller,
                                         Appellees

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 20-2549-CVC
                       Honorable Margaret Garner Mirabal, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: September 22, 2021

APPEAL DISMISSED WITH PREJUDICE

           On September 13, 2021, appellants filed an unopposed motion to dismiss this appeal with

prejudice and that costs be assessed against the party that incurred them. Appellants also filed a

letter with this court indicating appellees agreed to the filing of the motion, which included the

assessment of costs.

           The motion to dismiss is granted and this appeal is dismissed with prejudice. See TEX. R.

APP. P. 42.1(a).

                                                   PER CURIAM